*432Order, Supreme Court, New York County (Karen S. Smith, J.), entered July 8, 2005, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing plaintiffs causes of action for intentional infliction of emotional distress and sexual harassment based on hostile work environment, unanimously affirmed, without costs.
Plaintiffs allegation that the supervisor at his regular job as a security guard maliciously displayed to his coworkers nude photos that he had taken of himself in connection with his sideline as a model does not show conduct sufficiently outrageous to support a claim of intentional infliction of emotional distress (see Howell v New York Post Co., 81 NY2d 115, 122 [1993]). While the supervisor’s display of the photos allegedly for no reason other than to ridicule and harass was certainly offensive, there is no evidence, indeed no claim, that such display was motivated by an animus against men such as might support a claim of sexual harassment (see Brennan v Metropolitan Opera Assn., 284 AD2d 66, 74 [2001]). Concur—Tom, J.P., Saxe, Nardelli, Gonzalez and Catterson, JJ.